CAMPBELL, J.,
dissenting.
It may be, as the majority suggests, that the plaintiff could have brought a proceeding based upon its own independent right under ORS 23.789(2) to collect child support from the mother. However, the plaintiff elected to proceed under an assignment1 from the father:
"MR. MAIN (Assistant Attorney General): First of all, I point out to the Court that this action is brought on behalf of the State and not Mr. McDonald or the child.
"THE COURT: Yes.
"MR. MAIN: We’re operating under an assignment of support rights from the father of the child.”
The above statement is a declaration of the plaintiff’s position and it is bound by it. Archambeau v. Edmundson, 87 Or 476, 171 P 186 (1918). It is also a judicial admission of the fact that the assignment was executed and given to the plaintiff. Dunning v. Northwestern Electric Co., 186 Or 379, 199 P2d 648, 206 P2d 1177 (1949); Montesano L & M Co. v. Portland I Wks, 94 Or 677, 186 P 428 (1920).
The assignee stands in the shoes of the assignor. Plaintiff, as the assignee of the father’s support rights, could acquire no greater interest in the rights than what the father possessed. Weyerhaeuser Co. v. First Nat. Bank., 150 Or 172, 38 P2d 48, 43 P2d 1078 (1935); Hill v. Wood, 142 Or 143, 19 P2d 89 (1933).
The father’s exclusive remedy to obtain child support from the mother is under ORS 107.135(l)(a) based upon a change of circumstances. Nelson and Nelson, 27 Or App 167, 555 P2d 806 (1976), rev den (1977); D'Ambrosio v. D'Ambrosio, 15 Or App 435, 515 P2d 1353 (1973).
I would, therefore, dismiss the petition.

 It could be argued that an assignment of the support rights was required. ORS 418.042(1). Gibson v. Johnson, 35 Or App 493, 499-500, 582 P2d 453, rev den (1978).